No. 04-02-00653-CR
Jason RATCLIFF,
Appellant
v.
The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CR-0066
Honorable Mark Luitjen, Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	October 9, 2002
DISMISSED FOR LACK OF JURISDICTION
	Jason Ratcliff pled guilty to a felony and on June 26, 2002, the trial court sentenced him in
accordance with the terms of his plea bargain agreement. Ratcliff did not file a motion for new trial.
The deadline for filing a notice of appeal was therefore July 26, 2002, and the deadline for filing a
motion for extension of time to file the notice of appeal was August 12, 2002. Tex. R. App. P.
26.2(a)(1), 26.3. Ratcliff filed a general notice of appeal and a motion for leave to file a notice of
appeal on September 17, 2002. 
	Because the notice of appeal and motion for leave to file a late notice were not timely filed,
we lack jurisdiction to entertain the appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996). Moreover, the notice of appeal fails to specify one of the allowable bases for appealing
a plea-bargained felony conviction and thus fails to comply with Rule 25.2(b)(3) of the Texas Rules
of Appellate Procedure. The court would therefore have no jurisdiction over the appeal even if the
notice of appeal had been timely filed. See White v. State, 61 S.W.3d 424 (Tex. Crim. App. 2001).
Accordingly, we dismiss the appeal and the motion for leave to file a late notice of appeal for want
of jurisdiction.
							PER CURIAM
Do not publish